United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                  November 26, 2003

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 03-40571
                         Summary Calendar


                        DIONEL DE LA CRUZ,

                                              Plaintiff-Appellant,

                              versus

                             AVANCE,

                                               Defendant-Appellee.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (M-02-MC-54)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dionel de la Cruz appeals the district court’s 11 April 2003

order denying him leave to proceed in forma pauperis (IFP) and

instructing him on the procedures for complying with the court’s

prior sanction order.    “[A]n order denying an application to

proceed in forma pauperis is appealable as a final decision”.

Caston v. Sears, Roebuck & Co., Hattiesburg, Miss., 556 F.2d 1305,

1307 (5th Cir. 1977).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     De la Cruz’s sole contention on appeal is that the district

court erred when it denied his IFP application.        De la Cruz does

not address any other aspect of the court’s order.        Accordingly,

any assertions pertaining to the court’s instruction regarding the

prior sanction are waived.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     The record is unclear whether the order was a denial of de la

Cruz’s motion to proceed IFP in district court or a denial of his

motion to proceed IFP on appeal.       To the extent that the order can

be construed as a denial of leave to proceed IFP in district court,

the appeal is without merit.    In the light of the fact that de la

Cruz failed to appear at the hearing addressing his IFP request, he

cannot show that the district court abused its discretion by

denying IFP.   See Flowers v. Turbine Support Division, 507 F.2d
1242, 1244 (5th Cir. 1975).    (To the extent that the order can be

construed as a denial of the motion to proceed IFP on appeal, the

appeal is moot.   See Rocky v. King, 900 F.2d 864, 866-67 (5th Cir.

1990).   The district court ultimately granted de la Cruz leave to

proceed IFP on appeal.)

                                                           AFFIRMED




                                   2